DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/16/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claims 1, 12, 17, and 25 recite the limitation “wherein a width of the shroud is significantly larger than the width of the suction pipe” in the bottom of each claims.  The term “significantly larger” in the limitation is neither mentioned nor defined in the specification and is therefore considered new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 12, 17, and 25 recite the limitation “wherein a width of the shroud is significantly larger than the width of the suction pipe” in the bottom of each claims.  Nowhere in the specification is the term “significantly larger” in that limitation mentioned or defined in the specification and is therefore considered new matter.
Claims 2, 4-11, 13-16, 18-24, and 26-40 depend on claims 1, 12, 17, and 25, respectively and are therefore rejected in the same manner as the claims as set forth above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 12, 17, and 25 recite the limitation " wherein a width of the shroud is significantly larger than the width of the suction pipe" at the bottom of each claim.  There is insufficient discussion of this limitation in the original specification for one to understand what the scope of this limitation is. Therefore, it is unclear how much larger the shroud width is with respect to the suction pipe width in order to be “significantly larger” as required in the claims.  
Claims 2, 4-11, 13-16, 18-24, and 26-40 depend on claims 1, 12, 17, and 25, respectively and are therefore rejected in the same manner as the claims as set forth above.

Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 7, 11, 12, 13, 14, 16 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (974,150) in view of Sloan et al. US (4,854,058) and further in view of Whyte (7,334,358) or Jackson (906,234).
Regarding claim 1, Hunter teaches a dredge head assembly (fig. 2) comprising: a shroud (fig. 1, 18) having a generally open bottom end (end at 17) and a top end (fig. 1, top of 18); a screen structure (17) covering the generally open bottom end of the shroud; a suction pipe  (4) with a first end connected to the top end of the shroud and a second end configured to be operatively connected with a pump (2) which induces suction; a generally circular ring–shaped handle (23,25) connected to and extending from the shroud and having at least one grasping portion (23).
Hunter does not teach a vacuum relief valve. However, Sloan teaches as similar device with and one or more vacuum relief valve assemblies (34 and corresponding parts), each comprising a valve (34), at least one opening configured to be in communication with water (fig. 1), and an actuation mechanism positioned (37) to be accessible to a diver; and using the dredging system to accomplish dredging in an area to be dredged. It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include vacuum relief valve assemblies on the device of Hunter as an addition of parts that allows the diver “to adjust the position and vary the amount of water introduced into the nozzle to thereby vary the suction at the nozzle” as taught beneficial by Sloan (2:21-31). 

Hunter does not seem to show the width of the shroud (18) being “significantly larger” than the width of the suction pipe (4).
Both Whyte and Jackson teach that it is known in the dredging art for a similar dredging device to use a shroud (D in Jackson; housing 18 of Whyte) with a significantly larger width than the width of the suction pipe (B in Jackson; suction line 76 in Whyte as shown in FIG.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hunter such the shroud width is significantly larger than the suction pipe as both Whyte and Jackson teach that such configuration is known in the dredging art.


4. The dredge head assembly of claim 1, wherein the dredge head assembly is negatively buoyant in freshwater (fig. 1).  

7. The dredge head assembly of claim 1, wherein the first end of the suction pipe comprises a fish-mouth shaped opening (fig. 4 similar to present invention).  Hunter does not teach the first end of the suction pipe is connected to and over a corresponding fish-mouth shaped opening in the top end of the shroud.  However, examiner takes official notice that connecting a joint by bolted flange is known in the art. It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the slide joint between the pipe and shroud as taught by Hunter to be a bolted flange as a simple substitution in the art that allows for a strong joint connection between two underwater pipes. 


11. The dredge head assembly of claim 1, wherein the dredge head assembly is free from mechanical agitation devices (fig. 4).  

Regarding claim 12, Hunter teaches a dredge head assembly (fig. 2) comprising: a shroud (fig. 1, 18) having a generally open bottom end (end at 17) and a top end (fig. 1, top of 18); a screen structure (17) covering the generally open bottom end of the shroud; a suction pipe  (4) with a first end connected to the top end of the shroud and a second end configured to be operatively connected with a pump (2) which induces suction; a generally circular ring –shaped handle (23,25) connected to and extending from the shroud and having at least one grasping portion (23); a towing assembly (9) comprising a dredge head support assembly (9), wherein the dredge head assembly is connected to and suspended from the dredge head support assembly. 
Hunter does not teach a vacuum relief valve. However, Sloan teaches as similar device with and one or more vacuum relief valve assemblies (34 and corresponding parts) in close proximity to the handle (fig. 1), each comprising a valve (34), at least one opening configured to be in communication with water (fig. 1), and an actuation mechanism positioned (37) to be accessible to a diver; and using the dredging system to accomplish dredging in an area to be dredged. It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include vacuum relief valve assemblies on the device of Hunter as an addition of parts that allows the diver “to adjust the position and vary the amount of water introduced into the nozzle to thereby vary the suction at the nozzle” as taught beneficial by Sloan (2:21-31). 

Hunter does not seem to show the width of the shroud (18) being “significantly larger” than the width of the suction pipe (4).
Both Whyte and Jackson teach that it is known in the dredging art for a similar dredging device to use a shroud (D in Jackson; housing 18 of Whyte) with a significantly larger width than the width of the suction pipe (B in Jackson; suction line 76 in Whyte as shown in FIG.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hunter such the shroud width is significantly larger than the suction pipe as both Whyte and Jackson teach that such configuration is known in the dredging art.


13. The diver assisted dredging system of claim 12 further comprising a guide barge, wherein the towing assembly is in communication with the guide barge (1). 

14. The diver assisted dredging system of claim 12 wherein the dredge head support assembly is stationary (fig. 1).  

Regarding claim 16, Hunter teaches the diver assisted dredging system of claim 12, but fails to teach wherein the towing assembly is a crane or boom-containing assembly.  However, Sloan teaches a crane towing assembly (6:66). it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to use the towing assembly taught by Sloan with the dredge head of Hunter because Sloan teaches an alternate means for towing a dredge head close to shore which allows solids to settle into a second body of water as taught by Sloan.

Claim(s) 25-31, 37-40 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloan in view of Hunter and further in view of Whyte or Jackson.
Regarding claim 25, Sloan teaches a diver-assisted method of dredging, the method comprising: providing a dredging system comprising a towing assembly (DP1) and a dredge head assembly (DH), wherein the dredge head assembly is connected (116), directly or indirectly, to the towing assembly and wherein the dredge head assembly comprises a shroud (50) having a generally open bottom end and a top end (Fig. 3); a screen structure (31) covering the generally open bottom end of the shroud; a suction pipe (44) with a first end connected to the top end of the shroud and a second end configured to be operatively connected with a pump (fig. 1) which induces suction; a handle (fig. 4, unlabeled, connected to 44) connected to and extending from the shroud and having at least one grasping portion; and one or more vacuum relief valve assemblies (34 and corresponding parts), each comprising a valve (34), at least one opening configured to be in communication with water (fig. 1), and an actuation mechanism positioned (37) to be accessible to a diver; and using the dredging system to accomplish dredging in an area to be dredged.  
Sloan does not teach a circular handle. Sloan does not teach the suction pipe generally vertically and centrally to the top of the shroud. However, Hunter teaches a similar device with a circular handle (23,25) and a vertical suction pipe (4). it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to use a circular handle and a vertical suction pipe with the device of Sloan as a substitution of parts known in the art that is no more than a design feature based on the desired grip on the dredge head as well as the desired configuration of pipe and towing lines in relation to the diver. 

Sloan does not seem to show the width of the shroud (50) being “significantly larger” than the width of the suction pipe (44).
Both Whyte and Jackson teach that it is known in the dredging art for a similar dredging device to use a shroud (D in Jackson; housing 18 of Whyte) with a significantly larger width than the width of the suction pipe (B in Jackson; suction line 76 in Whyte as shown in FIG.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sloan such the shroud width is significantly larger than the suction pipe as both Whyte and Jackson teach that such configuration is known in the dredging art.


26. The method of claim 25, further comprising positioning the towing assembly with respect to an area to be dredged (fig. 1).  

27. The method of claim 26, wherein the step of positioning the towing assembly with respect to an area to be dredged further comprising positioning the towing assembly with respect to an obstacle located in the area to be dredged (handle allows movement around any undesirable locations of ground).  

28. The method of claim 25, wherein the dredge head assembly is connected to the towing assembly via a dredge head support assembly (conduit 116).  

29. The method of claim 25, wherein the towing assembly comprises a dredge head support (conduit 116) assembly and the dredge head assembly is connected to and suspended from the dredge head support assembly.  

31. The method of claim 25, wherein the dredge head assembly is indirectly connected to the towing assembly (through conduit 116).  

37. The method of claim 25, further comprising scouting or otherwise inspecting the area to be dredged, wherein a diver accomplishes the scouting or otherwise inspecting (fig. 1, diver with view of area).  

38. The method of claim 36, wherein the step of positioning the guide barge with respect to an obstacle comprises positioning the guide barge so as to straddle the obstacle (fig. 1, positioned in desired location).  

39. The diver-assisted method of dredging of claim 25, further comprising the step of one or more divers actuating at least one of the one or more vacuum relief valve assemblies (c. 4, l. 34-46).  

30. (original) The method of claim 29, further comprising moving the dredge head assembly a distance by moving the towing assembly or dredge head support assembly (moving HP1 would move dredge head).  

40. The diver-assisted method of dredging of claim 39, further comprising the step of the one or more divers guiding the dredge head assembly about an obstacle (c. 4, l. 29 and fig. 1).


Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter and Sloan as applied to claims 1 and 12 in further view of Buhr (US 2008/017911).
Regarding claim 2, Hunter as modified teaches the dredge head assembly of claim 1, but fails to teach wherein the shroud has a diameter of approximately 30 inches.  Buhr teaches a diameter of approximately 30 inches [0030]. It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hunter to have a shroud of approximately 30 inches as is known in the art as illustrated by Buhr in order to provide the desired shroud size needed based on type of sediment being dredged and pump capacity.

Regarding claim 15, Hunter as modified teaches the diver assisted dredging system of claim 12, but fails to teach wherein the dredge head support assembly is configured to swing.  Burh teaches a head support assembly that is configured to swing (suction attachment 10 connected to dredge ladder 18 by 27). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head support of Hunter to be configured to swing in order to allow for ease of positioning the dredge head and to maximize effectiveness as taught by Buhr.

Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter and Sloan as applied to claim 1 in further view of Von Herszen et al. (US 2012/0012276).
Regarding claims 5 and 6, Hunter as modified teaches the dredge head assembly of claim 1, but fails to teach the shroud is high density polyethylene.  Von Herzen teaches the use of high-density polyethylene in marine vessel applications [0058].  It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to use high density polyethylene on the shroud of Hunter as a known material used in a similar application that allows for a high strength material known in the art (Von Herzen 0058).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter and Sloan as applied to claim 1, in further view of Van Berk et al. (US 6,499,239).
Regarding claims 8- 10, Hunter as modified teaches the dredge head assembly of claim 8, but fails to teach wherein there are four water jet nozzles housed within the shroud and circumferentially spaced relative to the screen structure. However, Van Berk teaches a similar invention with nozzles housed within the assembly (fig. 2, nozzles 20). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include multiple jets spaced within the shroud of Hunter because Van Berk teaches the arrangement allows for a uniform spray around the head (c. 2, l. 38). 

Claims 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloan and Hunter as applied to claim 24 in further view of Perry (US 703,817).
Regarding claims 32-36, Sloan teaches the method of claim 24, but fails to teach a dredging vessel and guide barge.  However, Perry teaches a guide barge boat 16, a dredging vessel with head support (dredging boat A with suction pipe 10, ladder 2, pump 11 and cutters 9) a towing assembly (arm 19, member 18, cables 20) configured to reposition the vessel relative to the barge (p. 2, l. 34-60). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include a guide barge with the invention of Sloan because Perry teaches such an addition of parts allows for the dredge head to be easily positioned (p. 2, l. 34-60). 

Allowable Subject Matter
Claims 17-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671